




EXHIBIT 10.10


Tennessee Valley Authority
LONG-TERM INCENTIVE PLAN PERFORMANCE GRANT NOTICE








Pursuant to the provisions of the Tennessee Valley Authority Long-Term Incentive
Plan (“Plan”), approved effective October 1, 2015, the Tennessee Valley
Authority (“TVA”) hereby awards Joseph P. Grimes, Jr. (“Participant”) as of
October 1, 2015 (“Grant Date”), a grant of $750,000 (“Grant”), upon and subject
to the terms and conditions set forth below. Capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Plan.




1. Grant


The Grant shall be subject to all the terms and conditions of the Plan and this
Notice. The Grant represents the right of the Participant to receive a lump sum
cash payment (the “Long-Term Performance Incentive Award”), subject to the
vesting requirements provided in Section 3 below, in the amount determined by an
Authorized Party in accordance with Section 5.2 below.


2. Plan Participation


The awarding of this Grant shall constitute the selection of the Participant to
participate in the Plan. In no event shall the awarding of this Grant guarantee
the Participant’s eligibility to receive future grants under the Plan.


3. Vesting Date


Except as provided in Section 4 below, the Participant will become fully vested
in the Long-Term Performance Incentive Award if the Participant remains employed
with TVA without interruption through September 30, 2018.


4. Forfeiture and Accelerated Vesting


4.1
Termination Prior to Normal Vesting Date. Except as otherwise determined by an
Authorized Party or provided in Sections 4.2 or 4.3 below, if the Participant’s
employment with TVA terminates for any reason, the unvested portion of any award
shall be completely forfeited on the date of the termination of the
Participant’s employment.



4.2
Death. If the Participant dies while employed, the Beneficiary shall be entitled
under the Performance Component of the Plan to the sum of (1) any Long-Term
Performance Incentive Awards that have already vested at the time of the
Participant’s death and have not yet been paid to the Participant and (2) any
Long-Term Performance Incentive Awards that have not vested at the time of the
Participant’s death and that cover a Performance Cycle for which the Participant
has received a Long-Term Performance Incentive Grant, provided that the amount
of any such Long-Term Performance Incentive Award (a) will be calculated
assuming that the Percent of Opportunity Achieved is 100 percent and (b) will be
prorated based on the number of whole months the Participant was participating
in the Plan during the applicable Performance Cycle (such sum being hereinafter
referred to as the “Performance Beneficiary Award”). The Performance Beneficiary
Award shall be paid to the Beneficiary.



4.3
Disability. If the Participant Separates from Service due to a Disability, the
Participant shall be entitled under the Performance Component of the Plan to the
sum of (1) any Long-Term Performance Incentive Awards that have already vested
at the time the Participant Separates from Service due to a Disability and have
not yet been paid to the Participant and (2) any Long-Term Performance Incentive
Awards that have not vested at the time of the Participant’s Separation from
Service due to a Disability and that cover a Performance Cycle for which the
Participant has received a Long-Term Performance Incentive Grant, provided that
the amount of any such Long-Term Performance Incentive Award (a) will be
calculated





--------------------------------------------------------------------------------




assuming that the Percent of Opportunity Achieved is 100 percent and (b) will be
prorated based on the number of whole months the Participant was employed by TVA
during the applicable Performance Cycle (such sum being hereinafter referred to
as the “Performance Disability Award”).


5. Payment of Award


5.1
Award Payment. Except in the case of death or Disability, Long-Term Performance
Incentive Awards will be paid in a lump sum within two months of the end of each
Performance Cycle. In the case of death, the Performance Beneficiary Award will
be paid as soon as administratively practicable but in no event later than the
last day of the second full calendar month following the Participant’s death. In
the case of Disability, the Performance Disability Award will be paid as soon as
administratively practicable but in no event later than the last day of the
second full calendar month following the Participant’s Separation from Service
due to Disability. Each award shall be paid in cash after deducting the amount
of applicable federal, state, and local withholding taxes of any kind required
by law to be withheld by TVA.



5.2
Award Calculation. Long-Term Performance Incentive Awards will be calculated in
accordance with Section 5.2.1 of the Plan. Long-Term Performance Incentive
Awards are based on achieved level of performance compared to the established
Performance Measures and Performance Goals over the Performance Cycle. For each
Participant, the maximum Long-Term Performance Incentive Award allowed under the
Plan is 150 percent of the Long-Term Performance Incentive Opportunity unless a
different maximum is approved by an Authorized Party. The final Long-Term
Performance Incentive Award may be adjusted by the Board based on peer group
comparisons and performance results over the Performance Cycle.



6. Amendment or Termination of the Plan


No amendment or termination of the Plan may adversely affect, other than as
specified in the Plan, any right acquired by any Participant or any Beneficiary
under an award vested before the effective date of such amendment or
termination. Upon termination of the Plan, distribution of vested awards shall
be made to Participants and Beneficiaries in the manner and at the time
described in the Plan, unless an Authorized Party determines in his or her sole
discretion that all such amounts shall be distributed upon termination of the
Plan, in accordance with Section 409A to the extent applicable.


7. Miscellaneous


7.1
Powers of the Plan Administrator. The Plan shall be administered by the CEO or
the designee of the CEO     (“Plan Administrator”) unless otherwise delegated by
the Board. Subject to the express provisions of the     Plan, the Plan
Administrator shall have the power, authority, and sole and exclusive discretion
to construe,     interpret, and administer the Plan. All decisions,
determinations, and interpretations by the Plan Administrator regarding the
Plan, any rules and regulations under the Plan, and the terms and conditions of
or operation of any Plan award shall be final and binding on all Participants,
Beneficiaries, heirs, assigns, or other persons holding or claiming rights under
the Plan or any award.



7.2
Non-Transferability of Rights and Interests. Neither a Participant nor a
Beneficiary may alienate, assign,     transfer, or otherwise encumber his or her
rights and interests under the Plan, nor may such interest or right to receive a
distribution be taken, either voluntarily or involuntarily, for the satisfaction
of the debts of, or other obligations or claims against, such person, and any
attempt to do so shall be null and void.









Katherine J. Black
Senior Vice President
Human Resources and Communications






